Citation Nr: 0506927	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 18, 2003 
for the grant of death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  He died on January [redacted], 1997.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted the appellant's claim for death pension 
benefits, effective July 18, 2003.  The appellant filed a 
timely appeal to this determination, claiming entitlement to 
an earlier effective date for these benefits.

This case has been advanced on the docket due to the advanced 
age of the appellant.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  A formal claim for death pension benefits, signed by the 
appellant, was received by VA on July 18, 2003.

2.  The evidence does not show that a Statement in Support of 
Claim dated May 29, 2003 was received at that time, and, even 
if it was, it cannot serve as an informal claim for benefits, 
as it was not signed by the claimant, her representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris.






CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than July 18, 2003 for the grant of death pension benefits 
have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.152, 3.155, 3.400 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits, but rather stemmed from a notice of disagreement to 
the effective date assigned by a VA decision.  Under 38 
U.S.C. § 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that a January 2004 letter, as well as an 
April 2004 statement of the case (SOC), informed the 
appellant of the information and evidence needed to 
substantiate her earlier effective date claim.  The SOC also 
informed the appellant of the regulations governing effective 
dates.  Furthermore, all the pertinent evidence is already of 
record.  In light of the above, further development in this 
regard would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify.  

Additionally, the appellant does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an earlier effective 
date.  As such, the Board finds the VA's duty to assist in 
this case has been met.  Taking these factors into 
consideration, there is no prejudice to the appellant in 
proceeding to consider her claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  For awards of 
nonservice-connected death pension based on claims received 
after October 1, 1984, the effective date is the first day of 
the month in which the veteran's death occurred if the claim 
is received within 45 days after the date of death.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(c)(3)(ii).  Payment of monetary 
benefits will commence the month following the effective date 
of the award. 38 C.F.R. § 3.31 (2004).

In this case, on July 18, 2003, the RO received from the 
appellant a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child.  In July 2003, the RO granted 
the appellant's claim for death pension benefits, and 
assigned an effective date of August 1, 2003 for payment of 
death pension benefits, as that date was the first day of the 
month following the date the appellant's claim was received 
by the RO.  These actions were proper, as they were in 
accordance with the regulations set forth above.

The appellant contends that an earlier communication from a 
friend in May 2003 should serve as an informal claim for 
death pension benefits, and that the effective date of the 
grant of death pension benefits should be made effective to 
the date of VA's receipt of that communication.

It is noted that VA regulations provide that a specific claim 
in the form prescribed by VA must be filed in order for 
benefits to be paid to any individual under the law 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152 (2004).  However, any communication or action, 
indicating an intent to apply for one or more benefits under 
VA law, from a claimant, his or her representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought; 
and, upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155 (2004).

The term "claim" is defined by regulation as a formal or 
informal written communication requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  An "informal claim" is 
defined as any communication, indicating an intent to apply 
for one or more benefits under laws administered by Veterans 
Affairs (VA).  38 C.F.R. § 3.155(a).

In September 2003, the RO received from a statement from Mr. 
T. T., a self-described friend of the appellant, indicating 
the appellant's disagreement with the effective date assigned 
by the RO for death pension benefits.  At that time, Mr. T. 
T. stated that "A informal claim was submitted to your 
office via fax on 5-29-03 (copy of 21-4138 and transmittal 
attached) making the effective date as of 6-1-03." The Board 
notes that at that time, Mr. T. T. listed his address as 
"care of" Mr. R. H., the appellant's accredited service 
representative with Veterans of Foreign Wars of the United 
States (VFW).  Attached to this letter was a Form 21-4138 
dated May 29, 2003.  This letter indicated that the appellant 
wished to be considered for pension with the Aid and 
Attendance benefit.  The letter concluded with the 
handwritten statement "I am acting as a friend of the widow 
in submitting this informal claim."  It was signed by Mr. T. 
T.

Also included was a fax transmittal page summary showing that 
a number of documents were faxed on May 29, 2003, including 
several referenced as "VARO claim."

In December 2003, the appellant submitted a "copy of the 
informal claim and a copy of the FAX delivery" in support of 
her contention that an earlier effective date is warranted.  
A copy of the same May 29, 2003 document was included, as was 
a facsimile summary sheet showing that a "VARO claim" was 
faxed on May 29, 2003.

The Board finds that the document dated May 29, 2003 cannot 
serve as an informal claim as of that date for several 
reasons.  First, as a practical matter, there is no evidence 
that this document was received by VA on that date.  While 
several facsimile summary sheets have been submitted showing 
that various "VARO claims" were submitted on May 29, 2003, 
these sheets do not identify the sender or the recipient of 
the faxes, nor do they identify the appellant, the veteran or 
a claims file number for any of the listed "VARO claims."  
As such, they do not serve to verify that the document dated 
May 29, 2003 was received by VA on that date.  The Board 
notes that the actual original signed statement was not 
received until September 18, 2003, long after the benefit 
sought had been granted.  This is the first actual evidence 
of VA's receipt of the May 29, 2003 statement contained in 
the claims file.

However, even if it were shown that a facsimile of this 
document had been received by VA on May 29, 2003, it still 
would not serve to establish an earlier effective date for 
the grant of death pension benefits, as it cannot serve as an 
informal claim in this situation.  As noted above, an 
informal claim can only be submitted by certain people, 
including "a claimant, his or her representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris."  In this case, Mr. T. T. 
does not fall into any of these categories.  Obviously, Mr. 
T. T. is not the claimant.  Similarly, Mr. T. T. is not the 
appellant's representative, and was not her representative on 
May 29, 2003, at which time he explicitly signed his 
correspondence as "acting as a friend of the widow."  While 
Mr. T. T. signed his later September 2003 statement as "care 
of" the veteran's representative, Mr. R. H., Mr. R. H. was 
not the appellant's service representative at the time of the 
May 29, 2003 communication, as he was not appointed her 
representative until June 5, 2003, one week later.  In 
addition, the evidence does not show that Mr. T. T. is a 
Member of Congress.  Finally, he cannot be said to be the 
legal "next friend" of the appellant, as nothing in the 
record reflects that, at the time of the May 2003 statement, 
the appellant was either a minor or had been deemed 
incompetent. Thus, as the May 29, 2003 statement was not 
submitted by a person qualified to submit an informal claim 
in this case, the May 29, 2003 statement cannot be deemed an 
informal claim for death pension benefits.
 
Thus, upon reviewing the entire record, and taking into 
consideration the arguments presented, it is the Board's 
conclusion that the claim received on July 18, 2003 was the 
earliest submission - formal or informal - by the appellant 
indicating that she was seeking death pension benefits.  
Hence, an earlier effective date for the award of death 
pension benefits is not assignable.





ORDER

An effective date earlier than July 18, 2003 for the grant of 
death pension benefits is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


